Citation Nr: 1418318	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-43 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1978 to November 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record, so that the Veteran is afforded every possible consideration.  

In June 2009 the Veteran submitted a medical release form identifying, among other medical providers, the Fort Irwin Army Hospital as one of the locations where he had received treatment for his claimed neck disability.  The Veteran has stated that he was treated at the hospital after injuring his neck in a collision while in a tank in service between 1988 and 1990.  He also reported being treated at Darnall Army hospital for a neck injury between 1983 and 1985.

Although the Veteran's service treatment records have been obtained, they do not appear to include records either medical facility.  In his September 2010 substantive appeal, the Veteran again cited to treatment he received at the Fort Irwin Army Hospital and again requested that those records be obtained.

In February 2014, the Veteran's representative wrote that the Veteran had received in-service treatment at both Darnall Army hospital (at Fort Hood) and at Fort Irwin Hospital, and requested that the records be sought.

The VA has a duty to make reasonable efforts to obtain the Veteran's treatment records, including making as many requests as necessary to secure relevant federal records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Fort Irwin Community Hospital to obtain any records at the facility relating to the Veteran's treatment for a neck injury between 1988 and 1990.  

Contact the Darnall Army hospital to obtain any records at the facility relating to the Veteran's treatment for a neck injury between 1983 and 1985.  

All efforts to obtain the records should be fully documented, and a negative response must be provided if records are not available.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, conduct any development which logically flows from any records that are obtained.

3.  Finally, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MATTHEW W. BLACKWELDER	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


